Citation Nr: 9924043	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  98-02 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont



THE ISSUE

Entitlement to an increased rating for anxiety reaction, with 
psychophysiological gastrointestinal disorder, currently 
evaluated as 50 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1942 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the White River 
Junction, Vermont, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied an increased rating for 
the veteran's service-connected anxiety reaction, with 
psychophysiological gastrointestinal disorder.  

The Board notes that, in an August 1998 rating decision, the 
RO denied service connection for breathing problems, 
secondary to the veteran's service-connected anxiety 
reaction.  In an undated statement, received by the RO in 
November 1998, the veteran indicated that he wished to 
withdraw this claim until he could get more evidence.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's anxiety reaction, with psychophysiological 
gastrointestinal disorder is characterized by occupational 
and social impairment with reduced reliability and 
productivity; it is not shown that there are deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for anxiety 
reaction, with psychophysiological gastrointestinal disorder, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9400 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

At a VA gastrointestinal examination in July 1995, it was 
noted that the veteran had a long history of irritable bowel 
syndrome.  He complained of an exacerbation of symptoms 
manifested by bloating and gastric distress with radiation 
into the chest.  In May 1995, the veteran underwent an 
esophagogastroduodenoscopy which was reported to be normal.  
There was no evidence of an ulcer and the diagnosis at that 
time was dyspepsia variant of irritable bowel syndrome.  The 
examiner diagnosed irritable bowel syndrome secondary to 
psychophysiological reaction.  

At a VA psychiatric examination in July 1995, the veteran 
related that he had some symptoms of a nervous stomach while 
in service; however, it reportedly had worsened since his 
discharge.  He indicated that he was a very nervous and 
anxious person and that the episodes of anxiety caused his 
stomach and chest to tighten.  The spells were frequently 
accompanied by sweating, dizziness, shortness of breath and 
occasional vomiting.  He reported that the symptoms affected 
many areas of his life, including his appetite and sleep, and 
prevented him from participating in many physical activities.  
He denied symptoms consistent with major depression, 
obsessive-compulsive disorder or a psychotic or delusional 
illness.  The veteran was described as cooperative but 
anxious.  There was mild psychomotor agitation, which was 
attributed to anxiety.  His speech was normal with a mild 
increase in volume.  His affect appeared euthymic.  His 
thought processes and content were clear and logical with no 
loosening of associations or flight of ideas.  He denied any 
delusions or any auditory or visual hallucinations.  He was 
oriented to person, place, time and situation.  His fund of 
knowledge was grossly intact.  The diagnoses were anxiety 
disorder, not otherwise specified, and chronic 
gastrointestinal disturbance.  The examiner commented that 
the veteran's anxiety symptoms and gastrointestinal and 
respiratory problems interfered with his ability to engage in 
activities such as walking and mowing the law because those 
activities worsened his symptoms.  

VA outpatient treatment reports, dated from January 1996, to 
February 1997 reveal that the veteran was seen for complaints 
of irritable bowel syndrome.  He complained of diarrhea, 
abdominal cramps and an inability to keep food down.  

At a VA psychiatric examination in June 1997, the veteran 
related that his abdominal pain had become worse.  He 
explained that he continued to experience persistent mid-
epigastric pain, but he denied any association between those 
symptoms and his being anxious or nervous.  He related that 
the pain was constant but did not increase or decrease with 
his anxiety.  The pain was reportedly worse after he ate, and 
he felt like the food got "stuck" in his upper abdomen.  He 
stated that he became more irritable because of the pain but 
described himself as a "happy person."  He enjoyed dancing 
with his wife every Saturday night at the local club, 
continued to live with her, and socialized with a few friends 
and his sons.  He denied other symptoms of anxiety disorders, 
including past trauma, obsessive-compulsive thoughts or 
rituals and panic attacks.  He also denied having crying 
spells, feelings of hopelessness or suicidal thoughts.  He 
did not experience any hallucinations, delusions or paranoia.  
His sleep, however, had been poor for the previous year, and 
he slept approximately six hours a night.  

The examiner noted that he had reviewed the veteran's claims 
file, as well as reports from previous VA examinations.  The 
veteran was described as friendly and pleasant.  His affect 
was bright, and his speech was fluent and of a normal tone.  
His thought processes were goal-directed, and his thought 
content lacked any psychotic symptoms.  He was alert and 
oriented in all spheres, and appeared to have good judgment 
and insight.  He related that he did not feel anxious and 
that he was functioning quite well.  The examiner concluded 
that the veteran's psychological disorder was currently well-
controlled and that there was no indication that it 
significantly impaired his activities or social functioning.  
His global assessment of functioning (GAF) was rated as 75.  
The examiner also noted that, it was his impression that the 
veteran's gastrointestinal distress was secondary to a 
physiological disorder rather than a psychological one.  The 
primary diagnosis was that of history of general anxiety 
disorder, not otherwise specified.  Secondary diagnoses 
included irritable bowel syndrome and a seizure disorder.  

Analysis

The veteran's claim for an increased rating for his service-
connected anxiety reaction, with psychophysiological 
gastrointestinal disorder is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) has held that, when 
a veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist under 38 U.S.C.A. § 5107(a).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath.  When there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  

The veteran's anxiety reaction, with psychophysiological 
gastrointestinal disorder is currently rated 50 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9400.  The 
Board notes that the current rating criteria for psychiatric 
disabilities were promulgated and have been in effect since 
November 7, 1996.  The veteran filed his claim for an 
increased rating in April 1997; therefore, the new 
regulations are the only ones applicable to his claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) (where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply).  

Diagnostic Code 9400 provides that a 50 percent rating is 
warranted when disability associated with psychiatric 
impairment results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

To warrant a 100 percent disability rating, there must be 
evidence of total occupational and social impairment due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9400 (1998).  

The Board finds that an increased rating for the veteran's 
anxiety reaction, with psychophysiological gastrointestinal 
reaction is not warranted.  The medical evidence does not 
currently show the presence of suicidal ideation, obsessive 
rituals, illogical or intermittent speech, an inability to 
function independently, appropriately and effectively, 
impaired impulse control, neglect of personal appearance or 
an inability to establish and maintain effective 
relationships to warrant a 70 percent evaluation.  At the VA 
examination in June 1997, the veteran described himself as a 
happy person and reported that he socialized with his wife, a 
few friends and his sons.  He continued to experience 
symptoms associated with irritable bowel syndrome which 
affected his ability to engage in some physical activities; 
however, these symptoms did not result in deficiencies in the 
areas noted above, and did not significantly impair his 
physical and social functioning.  Similar conclusions were 
made at a previous VA psychiatric examination conducted in 
July 1995.  See 38 C.F.R. § 4.130, Diagnostic Code 9400.  

Finally, the Board notes that, in his August 1999 Informal 
Hearing Presentation, the veteran's representative indicated 
that the veteran informed him that he disagreed with the 
results of the VA psychiatric examination conducted in June 
1997.  He requested that he be afforded a new and complete 
mental status examination.  The Board has reviewed the 
examination report and finds that it was adequate for rating 
purposes.  Furthermore, the veteran has not pointed to 
specific deficiencies in the examination.  Therefore, we 
decline to remand the matter for another examination at this 
time.  



ORDER

An increased rating for anxiety reaction, with 
psychophysiological gastrointestinal disorder is denied.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals


 

